—Appeal by the de*342fendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered May 1, 1996, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention that the People failed to establish a proper chain of custody as to People’s exhibits 20 and 21, the People showed “ ‘circumstances providing] reasonable assurances of the identity and unchanged condition’ ” of the canvas bag and bullets found near the defendant’s apartment (People v Julian, 41 NY2d 340, 343, quoting Amaro v City of New York, 40 NY2d 30, 35).
The defendant’s remaining contentions are not preserved for appellate review, and, in any event, are without merit. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.